Citation Nr: 1208430	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-17 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The Veteran had active duty service from August 1976 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was previously before the Board in March 2010 when it was remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The issue on appeal was before the Board in March 2010 when it was remanded for additional development set out in the action paragraphs numbered 1-5.  The Board's review of the claims file does not confirm that any of the requested development had been accomplished.  

The AMC/RO was directed to contact the Veteran to request certain information regarding his exposure to radiation or a cancer causing substance and his pertinent family history.  The Veteran's service personnel records were supposed to be obtained and reviewed.  Additional development was directed depending on the outcome of the above.  

An August 2011 supplemental statement of the case references the fact that a letter was sent to the Veteran requesting his history of exposure to radiation and carcinogens.  Significantly, a copy of the letter sent to the Veteran and his purported response is not in the claims file.  A review of the records included in Virtual VA also fails to document that the requested development set out by the Board in its March 2010 remand was complied with.  The August 2011 supplemental statement of the case references receipt of the Veteran's service personnel records.  The Board's review of the claims file failed to find such evidence.  There is no indication that a temporary file was created and all the claims files, according to VA records, have been received by the Board.  

The Board directed that, after the development has been accomplished to the extent possible and, if the benefit sought remains denied, the Veteran was to be furnish a supplemental statement of the case (SSOC).  The SSOC must contain, among other things, a citation to, and summary of, 38 C.F.R. § 3.311.  The August 2011 supplemental statement of the case did not comply with this remand instruction.  There was no citation to, or summary of, 38 C.F.R. § 3.311.  

The Board is unable to confirm that any of its remand instructions from March 2010 were complied with.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  In light of the foregoing, this case must be remanded again for the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Search for any temporary or other records files which contain the evidence referred to in the supplemental statement of the case.  If that evidence is not located, or to the extent the below have not been accomplished, please undertake the following development:

2.  Ask the Veteran to indicate whether, to his knowledge, he was ever exposed to radiation or a cancer-causing substance either before or after service, and whether members of his immediate family, such as parents or siblings, have been diagnosed with diseases such as cancer, leukemia, multiple myeloma, birth defects, or genetic disorders.  See VBA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii, Chapter 1, Section c, para. 8.  Appellant should also be requested to supply as many details as possible as to the claimed radiation exposure, to include approximate dates and locations.  A copy of the correspondence from VA to the Veteran must be associated with the claims file.  The responses received must be associated with the claims file. 

3.  Make efforts to obtain from the service department a complete copy of the Veteran's service personnel record, any pertinent DD Form(s) 1141, and any other available records concerning his claimed in-service exposure to radiation.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, must be associated with the claims file.  A finding must be made as to whether there is any evidence of any ionizing radiation exposure. 

4.  After the foregoing development has been completed, if radiation exposure is indicated, forward the claims file to the VA Under Secretary for Health to obtain a radiation dosage estimate for the Veteran, to the extent feasible, based on available methodologies, taking into account the Veteran's allegations of in-service exposure (including his belief that he may have been exposed to ionizing radiation during gas chamber exercises and/or while working in the motor pool) and the dental and chest X-rays he underwent in service.  The response received must be associated with the claims file. 

5.  If the Under Secretary for Health determines that the Veteran had any exposure to ionizing radiation (i.e., more than zero rems), forward the claims file to the Under Secretary for Benefits for review under 38 C.F.R. § 3.311(c) , for purposes of obtaining an opinion as to whether it is at least as likely as not that the Veteran's multiple myeloma can be attributed to in-service exposure to radiation.  See Wandel v. West, 11 Vet. App. 200, 205   (1998).  The response received must be associated with the claims file. 

6.  Thereafter, take adjudicatory action on the claim here in question.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain, among other things, a citation to, and summary of, 38 C.F.R. § 3.311. 

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal. 

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


